Exhibit 10.1

 

Execution Version

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is by and between Kunwar
Shailubhai (“Executive”) and Synergy Pharmaceuticals Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, Executive’s status as an employee of the Company will end effective on
May 23, 2017 (the “Termination Date”); and

 

WHEREAS, Executive and the Company desire to assure a smooth and effective
transition of Executive’s duties and to wind-up their employment relationship
amicably; and

 

WHEREAS, the payments and benefits being made available to Executive pursuant to
this Agreement are intended to satisfy all outstanding obligations under that
certain Third Amended and Restated Executive Employment Agreement dated
January 7, 2015, between Executive and the Company, as amended on January 18,
2016 and November 30, 2016 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Executive and the Company, intending to be legally bound,
hereby agree as follows:

 

1.             Termination Date.  Executive acknowledges that his status as an
employee and officer of the Company will end on the Termination Date.  Executive
understands that this Agreement is only effective if it is executed on or before
May 24, 2017 (which is at least forty-five (45) days from the date Executive
received this Agreement). Executive has seven (7) days after Executive signs
this Agreement to revoke it.  This Agreement will become effective on the eighth
(8th) day after Executive signed this Agreement, so long as it has not been
revoked by Executive before that date (the “Effective Date”).

 

2.             Separation Payments and Benefits.  Without admission of any
liability, fact or claim, the Company hereby agrees, subject to Executive’s
timely execution and non-revocation hereof and Executive’s compliance with
Executive’s obligations pursuant to this Agreement and the Surviving Provisions,
to provide Executive the severance payments and benefits set forth below:

 

(a)           Severance Payment.  The Company shall pay Executive a lump sum
cash payment of $596,250 as follows:  (x) $198,750 shall be paid in a lump sum
cash payment on the first payroll date after July 1, 2017 and (y) $397,500 (the
“Severance Payment”) shall be paid in a lump sum cash payment on the earlier of
(i) November 25, 2017 and (ii) the date of Executive’s death.

 

(b)           Benefits Coverage; Indemnification.  If Executive is enrolled in
the Company’s group medical, vision and/or dental plans on the Termination Date,
Executive

 

1

--------------------------------------------------------------------------------


 

may elect to continue Executive’s participation and that of Executive’s eligible
dependents in those plans for a period of time under COBRA.  Executive may make
such an election whether or not Executive accepts this Agreement.  However, if
Executive accepts this Agreement and Executive timely elects to continue
Executive’s participation and/or that of Executive’s eligible dependents in such
plans, the Company will pay the full premium cost of Executive’s and his
dependents’ COBRA continuation coverage until the earlier of the conclusion of
the twelve (12) month period following the Termination Date or the date that
Executive is no longer entitled to coverage under COBRA. If the Company’s
contributions end before Executive’s entitlement to coverage under COBRA
concludes, Executive may continue such coverage by paying the full premium cost
himself.  Notwithstanding the foregoing, in the event that the Company’s payment
of the COBRA premium contributions as described under this Section 2(b), would
subject the Company to any tax or penalty under the Patient Protection and
Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”), or
applicable regulations or guidance issued under the ACA or Code Section 105(h),
Executive and the Company agree to work together in good faith to restructure
such benefit. The Company further agrees to continue to provide D&O coverage for
the Executive under the Company’s D&O policy (with coverage no less favorable
than the coverage applicable to Executive immediately prior to the Termination
Date) for a period of six (6) years following the Termination Date.

 

(c)           Equity Awards.  Any unvested stock options granted to Executive by
the Company will accelerate and become fully vested and exercisable as of the
Termination Date and each stock option granted to Executive by the Company
(including, without limitation, such stock options that receive accelerated
vesting under this Section 2(c)) shall remain exercisable until the ten
(10) year anniversary of the date of grant thereof.

 

(d)           Taxes; Tax Payments.

 

i.                                          Executive understands and agrees
that all payments under this Agreement will be subject to appropriate tax
withholding and other deductions, as and to the extent required by law. The
Company shall make a payment to Executive of $22,500 within 10 days after the
Termination Date and three payments of $7,500 each for each of the three months
ended March 31, 2018 (with such payments to be made within 10 days after the end
of the applicable month).

 

ii.                                       If the payment of the Total Payments
(as defined below) will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code, the Company shall pay the Executive on or before the
tenth (10th) day following the date of the payment giving rise to the Excise
Tax, an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive of the Gross-Up Payment, after deduction of any
federal, state and local income and employment taxes (including, without
limitation, the Excise Tax) on the Gross-Up Payment equals the total

 

2

--------------------------------------------------------------------------------


 

Excise Tax imposed on the Total Payments. For purposes of determining whether
any of the payments will be subject to the Excise Tax and the amount of such
Excise Tax, (A) any payments or benefits received or to be received by the
Executive in connection with a Change in Control (as defined in the Employment
Agreement) or the Executive’s termination of employment, whether payable
pursuant to this Agreement or any other plan, arrangement or agreement with the
Company, its successors, any person whose actions result in a Change in Control
or any corporation affiliated (or which, as a result of the completion of the
transaction causing such a Change in Control, will become affiliated) with the
Company within the meaning of Section 1504 of the Code (such severance and
Change in Control payments and benefits, the “Total Payments”) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code,
and all “excess parachute payments” within the meaning of Code
Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless and
then only to the extent, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Executive (the “Calculation Firm”),
the Total Payments (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code either in their entirety or in excess of the base
amount within the meaning of Section 280G(b)(3) of the Code, or are otherwise
not subject to the Excise Tax and (B) the amount of the Total Payments that
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(I) the total amount of the Total Payments or (II) the amount of excess
parachute payments and benefits that shall be determined by the Calculation Firm
in accordance with the principles of Section 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence at the time the Gross-Up Payment
is made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event the Excise
Tax is subsequently determined to be less than the amount taken into account
hereunder, the Executive shall repay to the Company within 30 days after the
time the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment that can be repaid such that the Executive
remains whole on an after-tax basis from the Excise Tax following such repayment
(taking into account any reduction in income or excise taxes to the Executive
from such repayment) plus interest on the amount of such repayment at the
Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code. In the
event the Excise Tax is determined to exceed the amount taken into account
hereunder (including

 

3

--------------------------------------------------------------------------------


 

by reason of any payment the existence or amount of which cannot be determined
at the time of the Gross-Up Payment), the Company shall make an additional
gross-up payment (consistent with how the Gross-Up Payment is determined) in
respect of such excess (plus any interest payable with respect to such excess)
within 30 days after the time that the amount of such excess is finally
determined.  For the avoidance of doubt, the Gross-Up Payment shall be paid in
addition to the Total Payments, and in no event shall the Total Payments be
reduced.  In all events, any gross-up payment (including the Gross-Up Payment)
shall be paid by no later than the last day of the year immediately following
the year in which Executive pays the relevant tax.

 

iii.                                    In the event that Executive incurs any
additional tax, interest or penalties imposed by Code Section 409A (the
“Section 409A Tax”) as a result of a subsequent audit by the Internal Revenue
Service or self-reporting by the Company, then the Company shall pay to
Executive an additional amount (the “Section 409A Gross-Up Payment”) such that
Executive is placed in the same after-tax financial position as if no such
violation of Code Section 409A had occurred.  Any Section 409A Gross-Up Payment
shall be made within ten (10) days after the date on which Executive pays the
Section 409A Tax. Notwithstanding the foregoing, in no event will the Company be
liable for any Section 409A Tax with respect to the payment of any Realization
Bonus or any failure of this Agreement to comply with Code Section 409A.

 

(e)           Realization Bonus.

 

i.                                          In the event that within 30 years
from the Effective Date,

 

A.                                    (i) The Company engages in a merger
transaction, or the stockholders of the Company sell their shares of the
Company’s stock pursuant to a tender offer or similar transaction, in either
case, as a result of which the stockholders of the Company existing immediately
before the consummation of such merger or sale beneficially own less than 20% of
the voting power of the stock of the Company or the ultimate parent of the
surviving entity immediately after the consummation of the merger or sale, where
the Enterprise Value equals or exceeds a minimum value of $400 million (and
subsection B. doesn’t apply) or (ii) a sale of all or substantially all of the
assets of the Company and its subsidiaries (determined on a consolidated basis)
occurs, where the Enterprise Value equals or exceeds a minimum value of $400
million (and subsection B. doesn’t apply), then in either case of clauses
(i) and (ii), the Executive shall accrue a bonus in an amount determined by
multiplying the Enterprise Value by 1.0%.

 

4

--------------------------------------------------------------------------------


 

B.                                    (i) The Company engages in a merger
transaction, or the stockholders of the Company sell their shares of the
Company’s stock pursuant to a tender offer or similar transaction, in either
case, as a result of which the stockholders of the Company existing immediately
before the consummation of such merger or sale beneficially own less than 20% of
the voting power of the stock of the Company or the ultimate parent of the
surviving entity immediately after the consummation of the merger or sale, where
the Enterprise Value equals or exceeds a minimum value of $1 billion or (ii) a
sale of all or substantially all of the assets of the Company and its
subsidiaries (determined on a consolidated basis) occurs, where the Enterprise
Value equals or exceeds a minimum value of $1 billion, then in either case of
clauses (i) and (ii), the Executive shall accrue a bonus in an amount determined
by multiplying the Enterprise Value by 1.17%.

 

C.                                    The Company engages in (i) a merger
transaction, as a result of which the stockholders of the Company existing
immediately before the consummation of such merger beneficially own 20% or more,
but not more than 70%, of the voting power of the stock of the ultimate parent
of the surviving entity immediately after the consummation of the merger, where
the Enterprise Value of the Company (either at the effective date of the
transaction or the first anniversary of the effective date of the transaction)
equals or exceeds a minimum value of $250 million or (ii) a sale of all or
substantially all of the assets of the Company and its subsidiaries (determined
on a consolidated basis), where the Enterprise Value equals or exceeds a minimum
value of $250 million (and neither subsection A. nor subsection B. applies),
then in either case of clauses (i) and (ii), the Executive shall accrue a bonus
in an amount determined by multiplying the Enterprise Value by 1.0%.

 

Notwithstanding the foregoing, such amounts shall be payable only if the
transaction described in clause A, B or C above satisfies the requirements of
Treasury Regulation 1.409A-3(i)(5)(v), (vi) or (vii).

 

ii.             The accrued bonuses shall be payable to Executive in the same
form of the consideration received by the Company or by the Company’s
stockholders (as applicable) in full contemporaneously at the closing of any
transaction described in clause A, B or C above (subject to
Section 2(e)(iii) below).

 

iii.            The “Enterprise Value” in the case of a transaction in which
consideration is payable to the Company in respect of its assets or business,
shall mean the total cash and non-cash (including, without limitation, the
assumption of debt) consideration received by the Company or in the case of a
transaction in which consideration is payable to the Company’s

 

5

--------------------------------------------------------------------------------


 

stockholders, the total cash and non-cash (including, without limitation, the
assumption of debt) consideration payable to the Company’s stockholders.
“Enterprise Value” shall also include, if applicable, any cash or non-cash
consideration payable to the Company/its subsidiaries or to the Company’s
stockholders on a contingent, earnout or deferred basis (but (A) for purposes of
a transaction that doesn’t satisfy the requirements of Treasury Regulation
1.409A-3(i)(5)(v) or (vii), only to the extent that the payment thereof
constitutes a “substantial risk of forfeiture” under Code Section 409A and the
payments related thereto are made within the short-term deferral period under
Code Section 409A and (B) for purposes of a transaction that satisfies the
requirements of Treasury Regulation 1.409A-3(i)(5)(v) or (vii), such
consideration shall be paid as and when received by the Company/its subsidiaries
or the Company’s stockholders in such transaction (as applicable), provided that
no consideration will be paid after the fifth anniversary of such transaction
unless permitted by Code Section 409A)). To the extent that any consideration in
a transaction is not received in cash upon the consummation of the transaction,
the value of such non-cash consideration for purposes of calculating the
Enterprise Value will be determined by the independent Board of Directors of the
Company prior to the transaction in good faith in consultation with an
independent investment bank or financial advisor retained by the Board of
Directors of the Company in connection with the transaction. In the event that
less than 100% of the stock or assets of the Company is purchased in the
transaction, the Enterprise Value shall be extrapolated from the percentage of
the Company’s capital stock or assets impacted in such transaction to determine
if the applicable threshold was exceeded, but the Realization Bonus shall be
calculated based on the actual consideration received by the Company or
shareholders, as the case may be. This Section 2(e), however, shall not apply to
any event resulting in a transaction in which neither the Company nor its
stockholders receives consideration either upon, or in connection with, the
occurrence or consummation of such transaction.  For purposes of
Section 2(i)(e)(C), Enterprise Value at any time subsequent to the effective
date of a transaction shall be computed by reference to the market
capitalization of the combined entity (based on an average closing price of the
combined entity’s common stock for a period of 20 consecutive trading days)
multiplied by the quotient of the number of shares of common stock and common
stock equivalents of the combined entity issued to the Company’s stockholders in
the transaction divided by the total number of shares of the common stock and
common stock equivalents of the combined entity outstanding on the effective
date of the transaction, in each case determined on a fully diluted basis.

 

iv.                                   Any amount payable under this
Section 2(e) is referred to herein as a “Realization Bonus.”

 

6

--------------------------------------------------------------------------------


 

(f)                                   Sole Separation Benefit.  Executive agrees
that the payments and benefits provided by this Agreement are not required under
the Company’s normal policies and procedures and are provided solely in
connection with this Agreement. Executive further acknowledges and agrees that
the payments and benefits referenced in this Agreement constitute adequate and
valuable consideration, in and of themselves, for the promises contained in this
Agreement.

 

(g)                                  Continued Obligations.  Executive
acknowledges and agrees that Executive shall continue to be subject to, and
abide by, Section 2 (Confidential Information) and Section 3 (Non-Competition;
Non-Solicitation) of the Employment Agreement and the terms of the
Nondisclosure, Noncompete, Nonsolicitation and Assignment of Inventions
Agreement executed by Executive on January 6, 2014 and attached hereto as
Exhibit A (such Nondisclosure, Noncompete, Nonsolicitation and Assignment of
Inventions Agreement, together with Sections 2 and 3 of the Employment
Agreement, the “Surviving Provisions”), which shall continue to apply and remain
in full force and effect; provided, however, that in consideration of the
Company’s agreement to Section 2(e) hereof, Executive acknowledges and agrees
that Section 3 (Non-Competition; Non-Solicitation) of the Employment Agreement
shall continue to apply for a period of two (2) years following the Termination
Date. The Executive further acknowledges and agrees that in order to comply with
the Surviving Provisions, from and after the Termination Date, Executive may not
at any time nor in any venue proactively speak about, present or author any
materials with respect to the Company or its products without the Company’s
advance written consent, whether at medical, clinical, investor or analyst
presentations or otherwise, except upon request and at the direction of the
Company, other than (i) to his legal counsel or tax or financial advisors,
(ii) as required by law or legal process, (iii) to the limited extent necessary
to defend himself against any claims (x) brought by the Company or (y) in
relation to his work for the Company, (iv) statements made by Executive
regarding the Company and/or its products that do not breach  the Surviving
Provisions or Section 6(b) hereof, or (v) statements made by Executive regarding
(a) Executive’s former position, titles, achievements, duties or
responsibilities with the Company or any of its subsidiaries, or (b) Executive’s
role at the Company and/or role with respect to any Company products on which
Executive worked, provided that (x) in the case of clauses (a) and (b), such
statements do not breach any of the Surviving Provisions or Section 6(b) of this
Agreement, and (y) in the case of clause (b), such statements contain only
information about the Company or any of its products that is in the public
domain or generally known within the industry. (the foregoing clauses
(i) through and including (v), the “Exceptions”)). In addition, the Executive
agrees that, if asked about the Company or its products by a third party having
no involvement in Executive’s performance of his obligations under Section 6(c),
Executive will state that he is not an employee of the Company and, unless
permitted by one of the Exceptions (i) — (iii) or (v), will defer the question
to the Company for response. If the Company believes that Executive has breached
any provision of this Agreement or the Surviving Provisions, then it shall
provide Executive with written notice of such alleged breach within 30 days
after it has knowledge of the occurrence thereof and shall provide Executive
with 30 days to cure such alleged breach (any breach so cured shall not be
deemed a breach of this Agreement or any of the Surviving Provisions). If the
Executive

 

7

--------------------------------------------------------------------------------


 

breaches this Agreement or any of the Surviving Provisions, and fails to cure
said breach, the Company shall have no further obligation to provide any
payments or benefits pursuant to this Agreement, including, without limitation,
any Realization Bonus. The Company acknowledges and agrees that (x) the press
release issued by Rasna Therapeutics, Inc. on April 20, 2017 regarding
Executive’s appointment as Chief Executive Officer (including the contents
thereof) (the “Press Release”) does not constitute a breach of this Agreement or
the Surviving Provisions and (y) it is not aware of any breach by Executive of
any of the Surviving Provisions or any provision of this Agreement.  The Company
hereby covenants and agrees that it will not make any claim against Executive
relating to the Press Release.

 

3.                                      Full Payment; Termination of Employment
Agreement.  Other than as set forth in Section 2 above and Section 10 below,
Executive shall not be entitled to any other payments including but not limited
to bonuses, commissions, or other cash or non-cash awards, penalties, interest
or attorneys’ fees, and Executive expressly represents that Executive has been
compensated for all monies owed to Executive from Executive’s employment with
the Company; provided, however, that to the extent unpaid as of the Effective
Date, the Company shall pay the Compensation Payment (as defined in the
Employment Agreement) to Executive as provided in Section 4.1 of the Employment
Agreement. On the Termination Date all provisions of the Employment Agreement,
other than the Surviving Provisions and Section 5 of the Employment Agreement,
shall terminate and Executive shall have no further rights thereunder.

 

4.                                      General Release.  As a material
inducement for the Company to enter into this Agreement, and in exchange for the
performance of the Company’s obligations under this Agreement provided for
herein, Executive knowingly and voluntarily waives and releases all rights and
claims, known and unknown, which Executive may have against the Company or any
of its respective subsidiaries, affiliates or successors, or any of their
current or former officers, directors, managers, employees, agents, insurance
carriers, auditors, accountants, attorneys or representatives (collectively, the
“Releasees”), including any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, contracts, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any kind.  This includes, but is not limited to, any claim to any equity-based
or similar type of award or incentive with respect to the Releasees, including
any claim for benefits under any stock option or other equity-based incentive
plan of the Releasees (or any related agreement, arrangement or understanding
with any Releasee); any claim to accelerated vesting or post-termination or
severance benefits or payments that are or may become payable under any plan,
arrangement, policy and agreement between Executive and the Company, including,
without limitation, the Employment Agreement, each stock option agreement
entered into between Executive and the Company and any agreement or policy with
the Company under which Executive benefits, and any claims for employment
discrimination, harassment, wrongful termination, constructive termination,
violation of public policy, breach of any express or implied contract, breach of
any implied covenant, fraud, intentional or negligent misrepresentation,
emotional distress, defamation, or any other claims, actual or potential, which
in any way arise from or are related to Executive’s relationship with the
Company, including, without limitation, relating to Executive’s compensation,
the termination of the employment relationship, or any other conduct of the
Company occurring prior to the execution of this Agreement.  This also includes
a release of any claims under any federal, state or local laws or regulations,
including, but not limited to Title VII

 

8

--------------------------------------------------------------------------------


 

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et seq.;
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office of
Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Executive
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et
seq.; the Federal False Claims Act, as amended, 31 U.S.C. §§ 3729 et seq.; the
Dodd-Frank Wall Street Reform and Consumer Protection Act; Pennsylvania Human
Relations Act, Pennsylvania Minimum Wage Act of 1968, Pennsylvania Wage Payment
and Collection Law, Pennsylvania Whistleblower Law; and any other federal, state
or local laws of similar effect.  Notwithstanding the generality of the
foregoing, Executive does not release any claims which Executive may have to the
following (collectively, the “Unreleased Claims”): (i) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, (ii) Executive’s right to continued participation in
certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, (iii) Executive’s right to any payments and benefits under
this Agreement (including, without limitation, any of the payments and benefits
set forth in Section 2), (iv) Executive’s right to vested benefits under the
benefit plans of any Releasee, (v) Executive’s right to indemnification pursuant
to Section 5 of the Employment Agreement and (vi) Executive’s right to bring to
the attention of the Equal Employment Opportunity Commission claims of
discrimination; provided, however, that Executive does release Executive’s right
to secure any damages for alleged discriminatory treatment.  The matters that
are the subject of the releases referred to in this Section 4 (and, for the
avoidance of doubt, excluding any Unreleased Claims) shall be referred to
collectively as the “Released Matters.”

 

5.                                      Acknowledgements Related to ADEA. 
Executive understands and acknowledges that:

 

(a)                                 This Agreement constitutes a voluntary
waiver of any and all rights and claims Executive has against the Releases, or
any of them, as of the date Executive executes this Agreement, for claims
arising under the Age Discrimination in Employment Act, 29 U.S.C. 621, et seq.

 

(b)                                 Executive has waived rights or claims
pursuant to this Agreement and in exchange for consideration, the value of which
exceeds payment or remuneration to which Executive was already entitled.

 

(c)                                  Executive is hereby advised to consult with
an attorney of Executive’s choosing concerning this Agreement prior to executing
it.

 

(d)                                 Executive has been afforded a period of
forty-five (45) days to consider the terms of this Agreement and the information
annexed hereto as Exhibit B, as required by the Older Workers Benefits
Protection Act, and in the event Executive should decide to execute this
Agreement in fewer than forty-five (45) days, Executive has done

 

9

--------------------------------------------------------------------------------


 

so with the express understanding that Executive has been given and declined the
opportunity to consider this Agreement for a full forty-five (45) days, and
waives the balance of the forty-five (45) day period.

 

(e)                                  Executive may revoke this Agreement at any
time during the seven (7) days following the date of execution of this
Agreement, and this Agreement shall not become effective or enforceable until
such revocation period has expired.  Executive understands that if Executive
does not sign this Agreement or Executive signs and subsequently revokes this
Agreement before it becomes effective, Executive shall not be entitled to any of
the payments or benefits provided in Section 2 of this Agreement.

 

6.                                      Transition; Non-Disparagement;
Cooperation; Transfer of Company Property.  Executive further agrees that:

 

(a)                                 Transition.  Executive acknowledges and
agrees that Executive shall collaborate with the Company in the development and
issuance of any internal or external communications made by the Company
addressing Executive’s separation pursuant to this Agreement.

 

(b)                                 Non-Disparagement. Executive agrees that
Executive shall not at any time disparage or encourage or induce others to
disparage the Company, any of its subsidiaries, or any of their respective past
and present, officers, directors, employees, products or services (the “Company
Parties”).  The Company agrees that it shall (i) instruct its present directors
and officers not to disparage or encourage or induce others to disparage the
Executive or his reputation (together, the “Executive Parties”) at any time
during which they are employed by, or providing services to, the Company, and
(ii) not cause or direct any of its past or present employees or independent
contractors to disparage or encourage or induce others to disparage any of the
Executive Parties.  For purposes of this Section 6(b), the term “disparage”
includes, without limitation, comments or statements to the press, to the
Company’s or any subsidiaries’ employees or to any individual or entity with
whom the Executive, the Company or any subsidiary thereof has a business
relationship (including, without limitation, any vendor, supplier, customer or
distributor), or any public statement, that in each case is intended to, or can
be reasonably expected to, damage any of the Company Parties or the Executive
Parties, as applicable.  Notwithstanding the foregoing, nothing in this
Section 6(b) shall prevent any person from making any truthful statement to the
extent, but only to the extent (A) necessary with respect to any litigation,
arbitration or mediation in the forum in which such litigation, arbitration or
mediation properly takes place, or (B) required by law, legal process or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over such person.

 

(c)                                  Cooperation.  Commencing on the date hereof
and continuing during the eighteen (18) month period after the Termination Date
(the “Cooperation Period”), Executive agrees to (i) reasonably cooperate with
the Company in its efforts to prosecute or defend itself against any claim,
suit, demand or cause of action (not brought by the Company against Executive or
by Executive against the Company) about which Executive has knowledge and
(ii) provide the Company with advice and support relating

 

10

--------------------------------------------------------------------------------


 

to (1) the further development or formulation of Plecanatide and Dolcanatide,
(2) the development of manuscripts respecting Plecanatide and Dolcanatide,
(3) the Plecanatide and Dolcanatide I/P Estate; and (4)  the conduct of research
performed at the Doylestown Lab for the Company. Notwithstanding the immediately
preceding sentence, following the Termination Date, (a) the Company shall
provide Executive with advance written notice of such required cooperation
within a reasonable period of time prior to the date on which such cooperation
will be required, (b) such cooperation shall not create a conflict with any of
Executive’s obligations or duties to his then current employer, (c) such
cooperation shall be provided at times and locations, and in a manner, that are
mutually agreed between the Company and Executive, (d) Executive shall not be
required to devote more than 15 hours per month in providing any such
cooperation, (e) the Executive shall report to, and take direction from, only
the Company’s Chief Executive Officer in providing the cooperation described in
clause (ii) and (f) the Company shall reimburse Executive (in compliance with
Code Section 409A) for all reasonable expenses incurred by him in complying with
this Section 6(c), subject to appropriate itemization and substantiation of such
expenses.

 

(d)                                 Return of Company Property.  Executive
represents that on or before the date that is ten (10) days following the
Termination Date, Executive will return to the Company all written Confidential
Information (as defined in the Employment Agreement) in Executive’s possession
(including, but not limited to, Company-provided credit cards, building or
office access cards, keys, computer or other business equipment, manuals, files,
documents, records, software, employee database and other data), and that
Executive will not retain any copies, compilations, extracts, excerpts,
abstracts, summaries or other notes of any such manuals, files, documents,
records, software, customer or employee database or other data files, memoranda,
records, and other documents, and any other physical or personal property which
are the property of the Company and which Executive had in Executive’s
possession, custody or control, including any computers, cellular phones,
tablets, PDAs or similar business equipment; provided, however, that Executive
shall be permitted to retain his laptop and access to his BOX account during the
Cooperation Period; and provided, further, that if Executive has inadvertently
retained non-material Confidential Information or property of the Company
(“Covered Information”), it shall not be a breach of this Agreement or any of
the Surviving Provisions if (i) promptly after becoming aware of his possession
of such Covered Information Executive returns it to the Company, (ii) Executive
has not disclosed such Covered Information in violation of the Surviving
Provisions, and (iii) no loss or damage that is more than de minimis has been
caused to the Company as a result of Executive’s retention of such Covered
Information.  Notwithstanding this Section 6(d), the Company may provide
Executive with Confidential Information and Company property in connection with
his obligations under Section 6(c) hereof and Executive acknowledges and agrees
that he shall return all such Confidential Information and Company property
(including his laptop and access to his BOX account) within ten (10) days after
the end of Executive’s obligations under Section 6(c) hereof or such earlier
date as is requested reasonably in advance in writing by the Company (with the
same procedures to apply regarding the inadvertent retention of Covered
Information as set forth in the immediately preceding sentence).

 

11

--------------------------------------------------------------------------------


 

7.             Executive Representations.  Executive warrants and represents
that (a) Executive has not filed or authorized the filing of any complaints,
charges or lawsuits against the Company with any governmental agency or court
regarding any claims released in this Agreement, and that if, unbeknownst to
Executive, such a complaint, charge or lawsuit has been filed on Executive’s
behalf, Executive will immediately cause it to be withdrawn and dismissed,
(b) Executive has reported all hours worked as of the date of this Agreement and
has been paid all compensation, wages, bonuses, commissions, and/or benefits to
which Executive may be entitled and no other compensation, wages, bonuses,
commissions and/or benefits are due to Executive, except as provided in this
Agreement, (c) Executive has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the Family and Medical Leave Act or any state law counterpart, (d) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which Executive is a party or any judgment, order or
decree to which Executive is subject, (e) Executive is executing this Agreement
voluntarily and without any duress or undue influence on the part or behalf of
the Company, with full understanding of the terms and consequences, and (f) upon
the execution and delivery of this Agreement by the Company and Executive, this
Agreement will be a valid and binding obligation of Executive, enforceable in
accordance with its terms.

 

8.             Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties hereunder shall be governed by,
the laws of New York, without regard to any principles of conflicts of laws.

 

9.             Section 409A.  It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Code Section 409A provided under Treasury Regulation
Section 1.409A-1(b)(4) (as a “short-term deferral”).  To the extent that any
provision of this Agreement is ambiguous as to its compliance with Code
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Code Section 409A.  To the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Code Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement, or the
amount of in-kind benefits to be provided, in any other calendar year (except
for any lifetime or other aggregate limitation applicable to medical expenses),
in no event shall any expenses be reimbursed after the last day of the calendar
year immediately following the calendar year in which Executive incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.

 

10.          Miscellaneous. This Agreement, together with the Surviving
Provisions and Section 5 of the  Employment Agreement, is the entire agreement
between the parties with regard to the subject matter hereof.  Executive and the
Company acknowledge that there are no other agreements, written, oral or implied
regarding such subject matter, and that neither the Company nor Executive may
rely on any prior negotiations, discussions, representations or agreements
regarding the subject matter hereof.  Whenever possible, each provision of this
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but

 

12

--------------------------------------------------------------------------------


 

if any provision shall be held to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting the remainder of such provision or
any of the remaining provisions of this Agreement.  The Company represents that
the Board of Directors of the Company has duly and validly authorized this
Agreement.  This Agreement may be modified only in writing, and such writing
must be signed by both Executive and the Company and recited that it is intended
to modify this Agreement.  Within 10 days after both the Effective Date and the
Company’s receipt of substantiation of expenses, the Company shall pay to
Dechert LLP all legal fees incurred by Executive to Dechert LLP in connection
with the negotiation and execution of this Agreement.

 

(signature page follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the dates indicated below.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Kunwar Shailubhai

 

Kunwar Shailubhai

 

Date: May 23, 2017

 

 

 

 

 

COMPANY

 

 

 

 

 

/s/ Gary Jacob

 

Name: Gary Jacob

 

Title: Chairman and Chief Executive Officer

 

Date: May 24, 2017

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AGREEMENT AND INVENTIONS AGREEMENT

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DISCLOSURE INFORMATION PROVIDED PURSUANT TO THE

OLDER WORKERS BENEFIT PROTECTION ACT

 

16

--------------------------------------------------------------------------------